11-2223-cv
    Cherry v. N.Y.C. Transit Auth.


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 9th day of July, two thousand twelve.

    PRESENT:
                AMALYA L. KEARSE,
                ROSEMARY S. POOLER,
                DEBRA ANN LIVINGSTON,
                            Circuit Judges.
    _____________________________________

    Chris Cherry,

                                Plaintiff-Appellant,

                       v.                                                     11-2223-cv

    New York City Transit Authority,

                      Defendant-Appellee.
    _____________________________________


    FOR APPELLANT:                     Chris Cherry, pro se, Brooklyn, N.Y.

    FOR APPELLEE:                      Kristen Nolan, New York City Transit Authority, Brooklyn, N.Y.

           Appeal from an order of the United States District Court for the Eastern District of New
    York (Johnson, J.).
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the order of the district court is AFFIRMED, and the motion for appointment
of counsel is DENIED.

        Chris Cherry, pro se, appeals from the district court’s memorandum and order, dated
April 8, 2011, denying his motion to re-open, which was construed by the district court as a
motion seeking relief under Federal Rule of Civil Procedure 60(b). We assume the parties’
familiarity with the underlying facts and the procedural history of the case.

        Cherry does not advance any coherent argument on appeal as to why the district court
erred in refusing to grant his motion. See LoSacco v. City of Middletown, 71 F.3d 88, 93 (2d Cir.
1995) (noting that while “appellate courts generally do not hold pro se litigants rigidly to . . .
formal briefing standards,” “we need not manufacture claims of error for an appellant proceeding
pro se”).

        We note only that while Federal Rule of Civil Procedure 60(b) permits a “court [to]
relieve a party . . . from a final judgment” under certain circumstances, a claim that a judgment
should be set aside because of “newly discovered evidence that, with reasonable diligence, could
not have been discovered in time to move for a new trial under Rule 59(b),” or “misconduct by
an opposing party” must be made “no more than a year after the entry of the judgment.” Fed. R.
Civ. P. 60(b), (c). Cherry’s motion to re-open was filed more than seven years after the
judgment against him was entered.

       Accordingly, the order of the district court is hereby AFFIRMED, and the motion for
appointment of counsel is DENIED.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                2